HAWKINS, Judge.
Conviction is for the transportation of intoxicating liquor, punishment being assessed at two years’ confinement in the penitentiary.
The record is before this court without bills of exception or statement of facts, and in such condition nothing is presented for review save as to some irregularities which appear.
The judgment condemns appellant to be guilty of a “violation of the liquor laws.” There is no such offense known to the statutes and the *205judgment will be corrected and appellant adjudged to be guilty of transporting intoxicating liquor.
The sentence .imposed upon appellant is subject to the same vice wherein it recites that appellant had been adjudged to be “guilty of a violation of the liquor laws” and the sentence is likewise corrected to conform to the corrected judgment.
As reformed, the judgment is affirmed.

A ffirmed.